6. Situation in Egypt and Syria, in particular of the Christian communities (
Signor Presidente, do lettura velocemente di un emendamento di natura tecnica già concordato con gli altri gruppi. Al punto 5, "Calls on the EU Member States to strictly abide by the EU common position on arms exports; urges the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, Catherine Ashton, to urge Member States to fully implement, and comply with, the requirements of the common position".